Citation Nr: 0513270	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for a psychiatric 
disorder.  In January 2002, the RO readjudicated the claim, 
but again denied it.  In March 2005, the veteran testified at 
a hearing before the undersigned member of Board that was 
held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bipolar disorder was first manifested 
within one year after separation from service.


CONCLUSION OF LAW

The veteran's psychotic disorder diagnosed as bipolar 
disorder is presumed to have been incurred during his active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran's original claim for service 
connection for a psychiatric disorder was denied in May 2000, 
as not being well-grounded.  In September 2001, the veteran 
requested that his claim be reopened, and the RO 
readjudicated the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, § 
7(b)(2),(3), 114 Stat. 2096, 2099-2100 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including psychosis such as bipolar 
disorder, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The available service medical records do not reflect 
treatment for or complaints involving psychiatric symptoms 
during the veteran's period of active service.  On his 
October 1975 enlistment examination and medical history 
report, there was no recorded history of prior psychiatric 
problems, and the clinical evaluation revealed normal 
psychiatric findings.  He specifically denied having had had 
depression or excessive worry.  

Following a period of desertion in August 1977, the veteran 
underwent a psychiatric evaluation, but no evidence of 
psychosis or nervousness found.  The Board notes that the 
veteran claims to have been hospitalized for psychiatric 
reasons at a naval hospital while in service, but there is no 
record of such hospitalization in the file, and there is no 
indication that VA made a specific request for those records.  
However, in light of this decision, no further searches for 
such records are deemed necessary.  

On his separation examination in December 1977, the clinical 
findings were normal with respect to psychiatric evaluation, 
and no personality deviation was noted, nor were there any 
other psychiatric defects or diagnoses noted.  However, the 
veteran's separation documents revealed that he was 
specifically discharged because of a personality disorder.    

Several months after his separation from active service, the 
veteran was seen in July 1978 by a private psychiatrist who 
was treating his brother.  The psychiatrist's handwritten 
notes from that meeting indicate that the veteran was 
suffering from mood swings and that he had become angry, 
pointed a shotgun at his brother, and fired over his head.  
In later notes, the psychiatrist reported that the veteran 
had had a bipolar disorder within several months after his 
separation from service.  The first note, which was dated in 
September 2003, stated that he remembered the veteran and his 
family, and that the veteran had a "classical history and 
presentation for a diagnosis of manic depression in 1978."  
In a second letter from March 2005, the psychiatrist 
reiterated that he had conducted a psychiatric evaluation of 
the veteran in July 1978 and that his diagnosis was manic 
depressive disorder.  He further stated that the current 
correct terminology for his disorder was bipolar mood 
disorder, and that it was his understanding that the veteran 
was currently receiving treatment for the same disorder.

The record thus clearly shows that the veteran first saw a 
psychiatrist in July 1978, just three months after his 
discharge.  The record additionally shows that he was treated 
by that same psychiatrist on at least two occasions in the 
summer of 1979.  In August 1979, the psychiatrist referred 
him to a mental health center.  The August 1979 record of 
treatment shows a likely diagnosis of psychopathology of a 
schizoaffective or manic-depressive variant.    

Thereafter, the veteran sought help in February 1993 from the 
Counseling Alternative of Chipola in Marianna, Florida.    
The diagnoses were: 1) major depression, without psychotic 
features; 2) panic disorder with severe agoraphobia; 3) 
generalized social phobia; and 4) mixed personality traits.  
The veteran continued to receive treatment here until May 
1996.

Additional medical records indicate that from at least April 
1997 to May 1999, the veteran received psychiatric treatment 
from the Life Management Center of Northwest Florida.  The 
April 1997 records show that the veteran was seen on that day 
for medication review and mental status update.  Thus, it 
appears that the veteran had been seen by the Life Management 
Center at some point prior to that visit.  The diagnosis as 
of April 1997, was major depression, without any psychotic 
features.  In May 1999, there was no significant change in 
his diagnosis.

There is evidence of psychosis and of continuous treatment 
for a bipolar disorder after 1999.  In July 1999, in response 
to a questionnaire received from the Chipola Career Center, 
Dr. J.C. Cortes, the veteran's private psychiatrist, noted 
that the veteran was currently diagnosed as having severe 
depression, of a schizo-affective or manic-depressive 
variant.  Dr. Cortes further stated that the psychotic 
features of the veteran's disorder made it impossible for him 
to function cognitively.  In September 1999, Dr. L. Annis, 
Ph.D., diagnosed the veteran with schizo-affective disorder.  
The medical report from this date notes that the veteran was 
experiencing mood congruent hallucinations that were 
intruding into his ability to discriminate between reality 
and illusion.

In February 2000, the veteran began to receive treatment from 
L. Faison, ARNP, CS, who indicated in a letter received in 
September 1999 that the veteran had been treated for bipolar 
disorder since early February 2000.  The letter additionally 
noted that the veteran had had bipolar symptoms for a 
significant number of years with varying degrees of 
intensity.

In February 2000, the veteran also sought treatment for his 
psychiatric disorder from the VA.  It was noted at his 
initial psychiatric consultation that he had had a history of 
psychiatric trouble dating back to service.  There is a 
record on file dated in September 2001, which indicates that 
the veteran's diagnosis was bipolar disorder with "worrisome 
traits."  The veteran continued to receive treatment at the 
VA for bipolar disorder on a biannual basis up until the time 
that he filed his claim for service connection.

The competent medical evidence on file has clearly 
established that the veteran's psychosis had its inception 
just three months after his discharge from service, and there 
is current evidence of the same disability.  Despite the lack 
of evidence of psychosis in the service medical records, the 
treating psychiatrist's opinion pertaining the treatment 
afforded to the veteran during his first post service year is 
persuasive and essentially uncontradicted in the record.  
Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
bipolar disorder is warranted on a presumptive basis.    

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  However, in light of the 
favorable disposition, no further discussion of the VCAA is 
necessary.


ORDER

Service connection for the veteran's acquired psychiatric 
disorder is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


